Case 19-34446 Document 242 Filed in TXSB on 09/09/19 Page 1 of 9
. United States Courts

Southern District of Texas
FILE

SEP 09 2019
IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS _pavidJ. Bradley, Clerk of Court

HOUSTON DIVISION
In re:
Chapter 11
HALCON RESOURCES, et al., Case No. 19-34446(DRJ)
Debtors.

MOTION TO RECONSIDER ORDER FILED
SEPTEMBER 4, 2019 “AUTHORIZING
ASSUMPTION OF BACKSTOP AGREEMENT”

Creditor Michael Sammons, pro se, moves this Honorable Court to
reconsider its Order filed September 4, 2019, Dkt. 224, authorizing
Assumption of Backstop Agreement. The importance of that agreement, and
the $9,000,000 cost to small unsecured creditors for no benefit at all if the
Plan is unconfirmable, requires reconsideration by the Court because (a) the
Court overlooked an applicable pro se objection, and (b) considering the most
important lynchpin of the Plan and giving away $9,000,000 for nothing at all if
the Plan is not confirmed without a UCC to protect the interests of small
unsecured creditors was a violation of due process rights created by Congress
in 11 USC §1102. |

In support thereof Mr. Sammons would show as follows:

(1). These consolidated “complex” Chapter 11 cases were filed on August
7,2019;
(2) Onor about August 9, 2019, Mr. Sammons, owner of $865,000 of

Halcon Resources unsecured notes due 6/15/2025, formally applied
Case 19-34446 Document 242 Filed in TXSB on 09/09/19 Page 2 of 9

Vv

to the U.S. trustee for appointment to a Unsecured Creditors
Committee (“UCC”);

(3) On August 15, 2019 Mr. Sammons filed an Objection to the Disclosure
Statement and to the Plan, implicitly including the lynchpin equity
raise and Backstop Agreement which would not even exist unless the
Plan were confirmed on September 24, 2019, alleging that the Plan
was unconfirmable under 1129(a)(7); Dkt. 171 ;

(4) By August 19, 2019 therewere two vetted and preliminarily
approved prospective UCC members, including Mr. Sammons and

| another unrelated unsecured creditor;
(5) On August 26, 2019, upon learning that the U.S. trustee would not
appoint a UCC unless there were three qualified members, Dr. Elena
Sammons, owed $165,000 by the Debtors and the wife of
Mr. Sammons, formally applied to be the third member of a UCC.1

(6) By letter mailed on August 28, 2019 an unsecured creditor, SC Fund
Management, objected to the Plan and specifically the Backstop
Agreement, a letter motion which Mr. Sammons would have joined;
however, although apparently received on or before September 3,
2019, the court clerk did not file the letter motion until September 5,
2019 and the Court was completely unaware of the letter motion and
its objection to the Plan and specifically the Backstop Agreement
until after its September 4, 2019 Order. Dkt. 220.

 

1 Dr. Sammons was apparently disqualified from serving on a UCC, at least so far, solely
because of the fact she is married to Mr. Sammons. Such a per se presumption of a conflict
of interest solely because two major unsecured creditors are married to each other is
arbitrary, unreasonable, and capricious. If a husband and wife can serve on the same jury
in a murder trial they should certainly be allowed to serve together independently on the
same UCC. See People v. James Soper (husband & wife served together on jury in State of
California 2005 murder case/guilty verdict).
Case 19-34446 Document 242 Filed in TXSB on 09/09/19 Page 3 of 9

(7)

(8)

(9)

(10)

On September 2, 2019, after the U.S. trustee’s office indicated that no
UCC might be appointed, Mr. Sammons filed an emergency motion
with the Court for appointment of a UCC, Dkt. 210, explaining in
detail why the Plan was patently unconfirmable and why a UCC was
required by statute and the needs of the case.

In considering when to schedule a hearing on the September 2, 2019
motion for a UCC the Court was aware that the deadline for objecting
to the Plan was September 6, 2019, the deadline for objecting to the
Disclosure statement and Confirmation was September 12, 2019, and
the confirmation hearing was scheduled for September 24, 2019. See
Dkt. 118.

Denying Mr. Sammons’s request for a short hearing on September 6,
2019 on the UCC motion, the Court set the hearing regarding
appointment of a UCC for September 18, 2019, when, even if granted,
no UCC could possibly affect the September 24, 2019 confirmation
date, some four business days later.

On September 4, 2019, notwithstanding the three Sammons
objections and filings forcefully arguing that the Plan was patently
unconfirmable under 1129(a)(7), Dkts. 171, 191, and 210, the Court,
apparently without even considering those filings, approved a
motion by the Debtors authorizing them to give $9,000,000 to certain
institutional note holders for “backstopping” a $150 million equity
raise central to the proposed prepackaged Chapter 11 Plan, payable

even if the Plan was unconfirmable.
Case 19-34446 Document 242 Filed in TXSB on 09/09/19 Page 4 of 9

There are three problems with the Court approving this Backstop
Agreement: (a) the Court overlooked Mr. Sammons’s pro se objections which
explicitly objected to the Disclosure Statement and the Plan as unconfirmable
under 1129(a)(7) and implicitly to every part of the Plan, such as the Backstop
Agreement, which would be impossible unless the Plan were confirmed,

(b) due process, indeed the central part of the protections Congress legislated
for small unsecured creditors in complex Chapter 11 cases, was completely
missing as there was no timely appointed UCC as required by §1102(b)(1) to
review this $9,000,000 giveaway of unsecured creditors funds for potentially
no benefit at all, and (c) management knew the Plan presented a materially
inaccurate and fraudulent Liquidation Analysis presented in the Disclosure
Statement, while failing to reveal to all unsecured creditors that they would
recover far more in a Chapter 7 liquidation than from this Plan.

ARGUMENT

Congress mandated, in no uncertain terms, that a UCC be appointed in
every complex Chapter 11 case to serve as watchdog over the Debtors and the
trustee. See H.R.Rep. No. 595, 95th Cong., 1st Sess. 235, 401 (1978)
(creditors' committees will provide "supervision of the debtor in possession
and of the trustee, and will protect their constituents’ interests.”). See
7 COLLIER ON BANKRUPTCY 41102.02[1], p. 1102-6 (Alan N. Resnick &

Henry J. Somme reds., 16th ed.) (“Appointment of unsecured creditors’
committee is mandatory and the United States trustee must appoint one in
all chapter 11 cases, assuming that there are creditors willing to serve.”).

11 U.S.C. §1102(a)(1) creates a due process right to a UCC with its
authorized attorneys. Without a UCC, small unsecured creditors have neither

the expertise nor means to contest even the most corrupt reorganization plan.
i
Casp 19-34446 Document 242 Filed in TXSB on 09/09/19 Page 5 of 9

And like a judge’s appointing an attorney after a jury conviction,
appointing a UCC after all the objection deadlines have passed, and mere days
before plan confirmation, deprives small unsecured creditors of every due
process right and practical benefit intended by Congress with the passage of
§1102(b)(1).

Yes, the Debtors needed large institutions to approve their
reorganization plan, a central part of which is an uncontested $35,000,000 in
management rewards. So, of course, management gave a $9,000,000 incentive
to those large institutions to not look too closely at the numbers (in particular
the Liquidation Analysis in the Disclosure Statement) and to approve an
unconfirmable plan.

Just as a criminal defendant is entitled to an attorney under the Fifth
Amendment (due process), so too are small unsecured creditors entitled to a
UCC and its attorneys in a complex Chapter 11 case (also due process).
Congress decided that due process under §1102(b)(1) requires that before
debts owed to Creditors are massively forgiven or extinguished - or
$9,000,000 is given away for potentially no benefit at all - that a UCC and its
attorneys are present to ensure that the Debtors are not acting illegally (as in
this case, by materially falsifying the Disclosure Statement) and that small
unsecured creditors are treated fairly.

The Court Overlooked a Filed Objection

Mr. Sammons had filed a pro se objection to both the Disclosure
Statement and the Plan on August 15, 2019. Dkt. 171.

Liberally construing that Objection, as supplemented by two additional
filings, Dkt. 191 and 210, as is required of pro se filings, see Erickson v. Pardus

551US. 89, 94 (2007), the Objection alleged that the Plan was unconfirmable

 
Case 19-34446 Document 242. Filed in TXSB on 09/09/19 Page 6 of 9

under 1129(a)(7) and therefore implicitly objected to any actions of the
Debtors which depended upon the Plan being confirmed - such as the
Backstop Agreement. Simply stated, Mr. Sammons, having explicitly objected
to the Disclosure Statement, of which the equity raise Backstop Agreement

was key, as well as having explicitly objected to the Plan itself, all on the basis
of 1129(a)(7), his objection must necessarily and implicitly be construed,
liberally, as an objection as well to the central part of the Disclosure Statement
and the Plan - the equity raise Backstop Agreement - which Agreement would
not even exist if the Plan failed under 1129(a)(7).

Should all small unsecured creditors be fined $9,000,000 because
Mr. Sammons failed to explicitly state the obvious, “Oh, and because the Plan
is unconfirmable, I also object to $9,000,000 being taken from unsecured
creditors to finance an equity raise that is only possible as part of a Plan which
is patently unconfirmable.” Liberally construed or not, surely that should
have been read into the Objection to the entire Disclosure Statement and the
entire Plan based upon 1129(a)(7).

Everyone understood that the Backstop Agreement was the lynchpin -
the single most crucial element - to the Plan, and that unless the Plan were
confirmed there would be no backstop or equity raise at all - so why give
away $9,000,000 of small unsecured creditors’ money when the September
24, 2019 confirmation hearing could well result in rejection of the Plan (and of
all its essential parts, like the Backstop Agreement)?

So the question becomes, had the Court considered Mr. Sammons’s pro
se objection to the entire Plan, would the Court have approved the Backstop
Agreement knowing that if Mr. Sammons’s objection to the Plan under

- 1129(a)(7) was valid then the Plan was unconfirmable and the Backstop
Case 19-34446 Document 242 Filed in TXSB on 09/09/19 Page 7 of 9

Agreement useless? Or put another way, would the Court have taken
$9,000,000 from small unsecured creditors for an equity raise Backstop |
Agreement which would provide no benefit at all, now or ever, if the Plan was
unconfirmable under 1129(a)(7)?

A UCC Would Have Contested the Backstop Agreement

The problem with the Backstop Agreement is that the $9,000,000
windfall to the large institutional note holders is that even if the material false
and fraudulent Disclosure Statement results in the patently illegal Plan not
being confirmed, the institutions still receive the $9,000,000 from the small
unsecured creditors — for nothing!

Had there properly been a UCC in place, its attorneys would almost
certainly have required that release of most or all of the $9,000,000 be
contingent upon the Plan actually be confirmed on September 24, 2019.

Finally, saying, “Well, any unsecured creditor could have objected to
the Backstop Agreement,” misses the whole point - first, Mr. Sammons
thought he already had, and second, one can always say, well a criminal
defendant could have challenged an illegal search, or skillfully cross-examined
an eye witness, or insisted upon an exonerating DNA test with chain of
custody - all without an attorney - and in our case any small unsecured
creditor could have waded through one thousand pages of filings, including a
400 page Disclosure Statement, and parceled out the obvious Backstop
Agreement as improper without the condition precedent of plan confirmation
- but the “due process” right here is not the right to make uneducated pro se
objections, but rather it is the due process right to an attorney. The right to
an attorney in a criminal case, as well as the right to a timely UCC and its |

attorneys in a complex Chapter 11 case, are both rights to counsel required by

7
Case 19-34446 Document 242 Filed in TXSB on 09/09/19 Page 8 of 9

“due process” before “life, liberty, or property” can be taken through the

exercise of government power.

CONCLUSION

The Court should reconsider its Order of September 4, 2019 as regards

approving the Backstop Agreement for two independent reasons:

(1)

(2)

The Court overlooked an explicit pro se objection to the -
Disclosure Statement and of the Plan, Dkts 171, 191, 210, which |
objection necessarily and implicitly, liberally construed, included
an objection to the central Backstop Agreement equity raise
contained in the Disclosure Statement and Plan, which would not
even be possible if the Plan were not confirmable;

In approving the taking of $9,000,000 from small unsecured
creditors regardless whether the proposed Plan was confirmable
or not before a UCC was appointed, the Court deprived such small
creditors of due process - the right to the protection of a UCC and
its attorneys pursuant to 1102(a)(1) - who would have certainly
required that Plan confirmation be a condition precedent to
$9,000,000 of unsecured creditors’ rightful funds being given

away under the Backstop Agreement.

WHEREFORE, because (a) such enormously important financial

decisions such as giving away $9,000,000 for potentially nothing at all should

not be made until small creditors have the due process protections afforded

by 1102(a)(1) through attorneys selected by a UCC, and/or (b) the Court

overlooked and failed to consider a pro se Objection to the Plan filed on
Case 19-34446 Document 242 Filed in TXSB on 09/09/19 Page 9 of 9

August 15, 2019, supplemented with filings on August 28, 2019 and

September 2, 2019, which implicitly makes clear that the Backstop Agreement
must fall along with the Plan as unconfirmable under 1129(a)(7), the Order of
September 4, 2019 giving away $9,000,000 of small unsecured creditors
rightful funds, likely for nothing at all, should be (a) vacated, or (b) made

contingent upon a confirmable plan.

Respectfully submitted,

Michael Sammons
1013 10% St#B
Galveston, TX 77550
210-858-6199

michaelsammons@yahoo.com

Certificate of Service

A true copy of this Objection was served by email on all parties; in
addition, the Court Clerk is also requested to file this document in the ECF
System for all parties; both this 6th day of September, 2019.

Michael Sammons

 
